ORMOND, J.
— The suit was brought by the defendant in error, against the plaintiffs in error, as administrator and ad-ministratrix of George W. Owen, deceased. The writ was served but on one of the defendants below, and a judgment by default taken against both.
*127This is not authorized by law. The representatives of the deceased must all be served with process. [Minor’s Rep. 77.] But if one resides out of the State, he need not be sued. [Williams & Ivey Ex’rs. v. Sims et al., 8 Porter, 579.]
Let the judgment be reversed, and the cause remanded.